Citation Nr: 1229005	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-20 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to an effective date earlier than August 30, 2007 for the grant of a 50 percent evaluation for post-traumatic stress disorder (PTSD).

3.  Entitlement to an extraschedular rating for a skin disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney At Law


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to December 2003, from October 2004 to January 2006, and from February 2009 to April 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2006 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In June 2010, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Court issued a decision which vacated the Board's denial of service connection for a right eye disorder, an effective date earlier than August 30, 2007 for the grant of a 50 percent evaluation for PTSD, and a disability rating in excess of 30 percent for a skin disorder on an extraschedular basis, and remanded the case to the Board for action consistent with its decision.  The case has been returned to the Board for further appellate action.

The issues of entitlement to service connection for a right eye disorder, and entitlement to an extraschedular evaluation for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

A February 13, 2007, VA outpatient record demonstrates increased psychiatric symptomatology commensurate with a 50 percent rating for PTSD and may be considered an informal claim for increase; it was also within one year prior to the September 17, 2007, claim for increase.



CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD are met from February 13, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.1-4.7 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that, at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, No. 580 F.3d 1270 (Fed. Cir. 2009).

In a September 2007 letter, issued prior to the initial adjudication of the claim, the RO or AMC notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  The letter told the Veteran that he could substantiate the claim with evidence that the disability had worsened.  It satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability-rating and effective-date elements of the claims, in the September 2007 letter and an August 2009 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
The appeal with regard to the effective date issue arises from disagreement with the rating following the grant of an increase rating.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudicial lack of notice in this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records and private medical records.  Additionally, the Veteran was provided VA examinations in November 2006, November 2007 and March 2010, for his psychiatric disability.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Earlier Effective Date for Grant of 50 percent Evaluation for PTSD

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increased rating as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

A report of examination or hospitalization can be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157 (2011).  

A November 2006 rating decision granted service connection for PTSD, evaluated as 30 percent disabling effective January 13, 2006.  In a decision dated in June 2010, the Board increased the evaluation assigned to PTSD to 50 percent, effective August 30, 2007.  An August 2010 rating decision effectuated the Board's decision, increasing the evaluation to 50 percent, effective August 30, 2007.  (The Veteran's compensation was discontinued during his active duty, as pertinent, from February 1, 2009, to April 2, 2010.)

The Veteran submitted a formal claim for an increased evaluation for his PTSD on September 17, 2007.  However, the evidence of record shows that his PTSD symptoms increased prior to the date his formal claim was received.

In this regard, VA outpatient treatment records show that in October 2006, the Veteran reported increased and intensified nightmares and continued sleep disruption.  However, he also reported that his intrusive memories had not increased, he was more relaxed and less angry during the day, and that he was getting along well with his girlfriend.

The Veteran was afforded a VA examination in November 2006.  The examiner indicated that the Veteran experienced a worsening of his symptoms following his return from service in Iraq, where he experienced combat explosions in which he witnessed other soldiers die.  The Veteran noted sleep disturbances, increased irritability, forgetfulness, lack of concentration, a startle response, flashbacks, avoidance of crowds with panic symptoms during shopping, and some hypervigilant symptoms.  But the Veteran indicated no outbursts of anger, no pervasive depression, and no sadness.  He denied suicidal or homicidal ideation.  The Veteran was noted as divorced, but it was noted that he was living with his girlfriend.  The examiner described the Veteran as alert, awake, and fully oriented.  He was on time for his appointment, and was casually dressed and groomed with good hygiene.  His behavior was cooperative.  He was described as talkative, and conversant with good eye contact.  He manifested no evidence of delusions or hallucinations.  The examiner noted no objective evidence of memory loss or impairment.  She noted intact cognition and a euthymic affect. 

In closing her report, the VA examiner indicated that the Veteran experienced mild symptoms associated with his PTSD.  Moreover, she assigned him a Global Assessment of Functioning (GAF) score of 65 to 70 (which indicates "some mild" symptoms).  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 5th edition, published by the American Psychiatric Association.  See also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In sum, she indicated that the Veteran's prognosis was good and that, despite occasional impairment, he was functioning well as evidenced by his full-time employment and relationship with a significant other. 

VA treatment records dated after the November 2006 examination indicated that the Veteran's PTSD symptoms had intensified.  

In November 2006, following his VA examination, the Veteran reported that his PTSD had improved significantly with the addition of Prazosin to his medication regimen, but that he was not yet back to normal.  However, he was assigned a GAF score of 60 at that time, indicative of moderate PTSD symptoms.  

In December 2006, he reported continued improvement in nightmares, sleep and mood.  However, he also reported that a few weeks prior, he had experienced a period of four days where he felt very down and not like himself.  The examiner noted that this was probably a bout of depression.  

On February 13, 2007, he reported feeling more down since his last appointment.  He also reported being more distant with his girlfriend, and complained of increased irritability, resumed sleep impairment, and nightmares once per week.  In addition, he reported that he had little desire to do anything, but at the same time, felt anxious about not doing anything.  

In March 2007, he reported that the Prazosin was no longer really helping him, in that his nightmares had worsened, he had occasional easy startle response, and he was withdrawing socially again.  He also reported that he found it hard to wind down and relax.  He was again assigned a GAF score of 60.  

In April 2007, the Veteran reported an improvement in mood and sleep since his medication had been increased.  He also reported that he was staying very busy, which was causing improvement in his mood.  However, he also noted that he anticipated hitting a down period again.  

In June 2007, he reported that things had been rough for him and complained of increased irritability.  He also reported that his job requested that he take a month of personal leave due to his performance at work and his attitude, which was problematic at times.  

In July 2007, he reported that things had been getting worse, and complained specifically of being easily distracted and unable to focus, increasing agitation, and being unhappy with anything he did.

On August 30, 2007, the Veteran was admitted to a VA hospital for in-patient treatment for his PTSD.  As the discharge summary report of record indicates, the Veteran was assigned a GAF score of 40 upon admission, which indicates major impairment.  The report noted the Veteran's anger, irritability, depression, and anxiety regarding his housing situation.

The Veteran submitted a formal claim for an increased rating as early as September 2007; however, the Board finds that the first evidence of record showing an ascertainable increase in the Veteran's disability comes from the aforementioned February 13, 2007 VA outpatient treatment record.  

In this regard, although the Veteran was assigned a GAF score of 60, indicative of moderate PTSD symptoms, as early as November 21, 2006, he reported at that time that his symptoms had significantly improved with the addition of Prazosin to his medication regimen.  He continued to report improvement in his symptoms in December 2006, and although he complained of a bout with depression during that time, he noted that it had only lasted for approximately four days, after which, he felt like himself again.  

However, starting with his February 13, 2007 appointment, he began to report an increase in his symptoms again, and by March 2007, he was reporting that the Prazosin, which had caused the initial improvement in November 2006, was not even helping him anymore.  He continued to be assigned a GAF score of 60 during this time, which, as noted, indicates moderate PTSD symptoms.  He experienced a brief period of improvement in April 2007, but it was not sustained, as the Veteran himself predicted, for in June and July 2007, he was continuously reporting increased symptomatology, which eventually led to his hospitalization in August 2007.

The Board finds that the February 13, 2007 VA outpatient record is an informal claim for an increased rating and is deemed to have been received on the date it was created.  It also represents a date within the one year period prior to the September 17, 2007, formal claim for increase as of which increased disability was shown.  See 38 C.F.R. § 3.157.  Accordingly, the Board finds that the Veteran meets the criteria for an evaluation of 50 percent as of February 13, 2007.


ORDER

An effective date of February 13, 2007, for the grant of a 50 percent evaluation for PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits..


REMAND

In its Memorandum Decision, the Court found that a remand was required for further development by the Board to support an adequate statement of reasons and bases for its denial of the Veteran's claim for entitlement to service connection for a right eye disorder.  

The service treatment records indicate that, on induction into the army reserves in March 1999, the Veteran was diagnosed with sclera cornea and microphthalmos.  The service treatment records also reflect that, in April 2005, the Veteran was treated for complaints of dysfunction in his right eye.  The records indicate that the Veteran experienced difficulty in his right eye adjusting to darkness after exposure to light. 

In the May 2006 VA examination report of record, the examiner noted the disorders addressed during service, and then diagnosed the Veteran with microphthalmos, decreased vision left eye, sclera cornea, hyperopia with astigmatism, and problems with dark adaptation.  The examiner characterized each disorder as congenital, with the exception of the problems with dark adaptation. 

As for the Veteran's difficulty with adjusting to darkness, the May 2006 VA examiner indicated that such a disorder may not be congenital in nature, and may even be a symptom associated with explosions experienced by the Veteran during active service.  In an addendum opinion to the May 2006 VA report, the examiner stated that, upon review of a CT scan of the Veteran's orbits, the Veteran's vision problem is likely unrelated to service.  In support of his opinion, the examiner indicated that the Veteran did not have any evidence of intraocular or periocular foreign bodies, or evidence of siderosis. 

A September 2007 discharge summary report notes the Veteran's inpatient treatment for PTSD, which indicates that he may have experienced a traumatic brain injury in service, and that such an injury may relate to certain symptoms, to include sensitivity to light. 

As the Court pointed out, the 2006 VA examiner noted the Veteran's involvement with two improvised explosive device (IED) incidents in service and found that it was possible that the Veteran had side effects of siderosis (retained metals).  However, after obtaining and reviewing a CT scan, the examiner opined that as the Veteran did not have any evidence of intraocular or periocular foreign bodies, and therefore, no evidence of siderosis, his visual problems were not likely related to his military service.  The Court found that it was unclear whether the 2006 examiner obtained sufficient facts to reach his principal conclusion.  In this regard, the Court noted that although the VA examiner appeared to have eliminated the possibility that the retention of metal in service accounted for the Veteran's transient blindness; there was no indication that the examiner considered injury to the portions of the brain that process visual information during the IED incidents, or any other possible injury or disease that could have caused the condition.  Moreover, the Court found that it was unclear whether the VA examiner thought there was no in-service injury or no etiological link to an in-service injury.  

Furthermore, the Court noted that a conclusion by the examiner that there was no in-service injury would not be consistent with the evidence of record, in that the evidence of record shows that the Veteran's right eye transient blindness manifested in service.  Specifically, during the demobilization process in Kuwait, in December 2005, it was noted that the Veteran had experienced right eye transient blindness.  The Court found that without medical evidence, it was not clear whether the in-service manifestation of transient blindness were due to or constituted a disease or injury.

The Court also noted that to the extent that the Board based its conclusion on a lack of an in-service injury, it was required to consider the implications of the presumption of soundness.  Meaning that there was no finding made as to whether the transient blindness was in any way related to congenital conditions noted on the 2004 entrance examination.  In this regard, the fact that one or more difficulties with vision were noted on the entrance examination does not mean that every vision problem that may have developed in service is attributable to a preexisting condition.  Thus, the Court found that there was no basis to conclude that the transient blindness was a preexisting condition noted on the entrance examination or that the in-service manifestation of transient blindness was not to be regarded as an in-service disease or injury.

Finally, the Court found that the July 2006 examination report did not provide a medical basis for the Board to evaluate the possibility of service connection by continuity of symptomatology.  In this regard, the record reflects that the occurrence of transient blindness was noted in service.  There is also post-service medical evidence of the same symptomatology.  However, the July 2006 VA examiner offered no opinion or any reasoned medical explanation as to why there was no nexus between the Veteran's present disability and the post-service symptoms of transient blindness.

In this case, the Board finds that the interests of the Veteran are best served by remanding this case so that a new VA examination and opinion can be obtained.

In its Memorandum Decision, the Court also found that a remand was required for the Board to review further the Veteran's claim for an extraschdular rating for his service-connected skin disability, in accordance with 38 C.F.R. § 3.321(b)(1). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran was afforded VA skin examinations in March 2006, May 2007 and August 2008.  None of these have yielded results that would warrant a schedular rating in excess of 30 percent because the evidence does not show that 40 percent of the Veteran's body is affected by his skin disorder (either total or exposed) or that he has received constant or near-constant systemic therapy for his disorder.  The March 2006 report indicated no lesions.  The May 2007 examiner indicated a review of the claims file.  She found the Veteran with transient breakouts of lesions that are localized to the legs.  Her report, and other VA treatment records, indicates treatment with antibiotics, ointments, antibacterial soap, an antiseptic (chlorhexadine), and tea tree oil.  The examination report also indicates systemic therapy with IV administration of vancomycin and ciprofloxacin in December 2007.  This examiner noted that less than one percent of the Veteran's body was affected by his skin disorder.  The August 2008 examiner noted over one dozen lesions on the Veteran's skin in the area of his thighs, groin, and buttocks.  The examiner noted 0 percent of the exposed areas of the body affected, and less than 1 percent of the entire body affected. 

In sum, the record indicates that the Veteran's skin disorder affects less than 40 percent of his body and less than 40 percent of the exposed areas on his body.  And though the record indicates systemic therapy in December 2007 with vancomycin and ciprofloxacin, there is no evidence of the use of systemic therapy over a 12-month period during the appeal period.  As such, a rating increase beyond 30 percent is unwarranted here.

However, as noted in the Court's Memorandum Decision, the evidence of record indicates that the lesions from the Veteran's MRSA folliculitis can reach softball size and appear on his thighs, buttocks, and groin.  See May 2007 VA examination report.  The record also indicates that the Veteran has had many episodes of infected follicles, including a hospital admission to treat a "golf-ball sized abscess" on the right upper thigh, and an emergency room visit for treatment of a "large groin lesion that required incision and drainage."  See December 2006 treatment records from the Mercy Health System Emergency Department and outpatient treatment records from the VA Medical Center in Madison, Wisconsin (Madison VAMC) dated February 2008.  He was also admitted and treated at the VA Hospital in Madison, Wisconsin for approximately five days for treatment of his MRSA.  

The Veteran reported that the disability interferes with his ability to work as a meter reader/custodian, because he is required to walk long distances.  See February 2008 outpatient treatment records from Madison VAMC and June 2012 statement from the Veteran's attorney.  Furthermore, during his March 2008 VA examination, he reported that in the previous year, he had missed a total of one month of work because of his folliculitis, and he had to leave work early on 30-40 different days because lesions cropped up.

The Board finds that the severe symptomatology and significant occupational effects noted above are not contemplated in the schedular 30 percent evaluation, and suggest that there may be marked interference with employment.  Hence, the criteria have been met for referral for consideration of an extraschedular rating.
The Board also notes that the record reflects that the Veteran was treated for treatment of lesions after his most recent VA examination in March 2008.  Furthermore, the Veteran's attorney, in his June 2012 statement, reported that the Veteran's skin disability continues to cause significant functional impairment with regards to activities of daily living and employment.  
The Veteran is entitled to a new VA examination where there is evidence, including his statements, that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the evidence of possible increased symptomatology since the Veteran's last VA examination over four years ago, in March 2008, the Board finds that a new VA examination is warranted to ascertain the current severity of the Veteran's service-connected skin disorder.  

The appellant is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2.  Following completion of the above, the Veteran should be afforded a VA examination to determine the etiology of his current right eye transient blindness.  The examiner should review the claims file and note such review in the examination report.  

The examiner should provide details about the onset, frequency, duration, and severity of the symptoms of the current right eye transient blindness.  

The examiner should provide an opinion as to whether the Veteran developed right eye transient blindness during a period of active service (in light of the evidence of treatment for dysfunction in the right eye in April 2005 and right eye transient blindness in December 2005 during the demobilization process in Kuwait) and if so, whether the disorder was a congenital defect or in the alternative a congenital disease.  

The examiner should also provide an opinion as to whether the current right eye transient blindness was the result of a disease or injury incurred during a period of active service.  In so doing, the examiner should consider the history and contentions noted in the body of this remand.  See pages 10-12, herein.

The examiner should also provide an opinion as to whether any pre-existing right eye transient blindness was clearly and unmistakably not aggravated during a period of active service (i.e. there was clearly and unmistakably no increase in severity of the underlying disorder beyond expected natural progression).  

A rationale should be given for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

3.  Following completion of the development requested in paragraph 1, above, afford the Veteran a new VA examination to evaluate the current severity of his service-connected skin disorder.  The examiner should review the claims file and note such review in the examination report.  All indicated studies should be performed.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's skin disorder.  The examiner must report the percentages of the Veteran's entire body and of the exposed areas that are affected by the service-connected skin disorder.  With regard to the head, face and neck; the examiner should note whether there is visible or palpable tissue loss, gross deformity or distortion of any features or paired features, or any of the 8 characteristics of disfigurement (found in Note 1, 38 C.F.R. § 4.118, DC 7800).  

Any scars that are deep or cause limitation of motion should be measured, and reported.  

The examiner also should note whether the Veteran's skin disorder has required the use of systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the extent of that usage during the past 12-month period.  

The examiner should also provide an opinion as to whether the Veteran's service-connected disability would preclude gainful employment for which his education and occupational experience would otherwise qualify him.  Social and industrial impairment should be discussed.

A rationale should be given for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

4.  After the requested examination reports have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  All areas of concern raised by the Court must be addressed.  If a report is deficient in any manner, it should be returned to the examiner. 

5.  The issue of entitlement to an increased evaluation for a skin disorder must be submitted to the Director, Compensation and Pension Service, or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  

6.  The claims on appeal should be readjudicated.  If any benefit on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


